Title: Thomas Jefferson to James Madison, 16 March 1814
From: Jefferson, Thomas
To: Madison, James


          Dear Sir Monticello Mar. 16. 14.
          I inclose you two letters from mr Burrall, postmaster of Baltimore. you will percieve by them that the removal of mr Granger has spread some dismay in the ranks.
			 I lodged in the same house with him (Francis’s)
			 during
			 the sessions of Congress of 97. 98. 99. we breakfasted, dined Etc at the same table. he classed himself with the federalists, but I did
			 not know why, for he scarcely ever uttered a word on the subject, altho’ it was in the reign of addresses, of
			 Mcpherson’s blues & of terror. he would sometimes make a single observation in support of the administration. he is an honest and a
			 good man, and, as
			 far as I have observed him, has been
			 correct, faithful and obliging in the conduct of his office. altho’ I am sure it is unnecessary, yet I could not when requested refuse this testimony to the truth. ever & affectionately yours
          Th:
            Jefferson
        